273 F.2d 617
HERSHEY CHOCOLATE CORPORATION and A.C. Israel Commodity Co.,Inc., Appellantsv.THE Steamship MARS, Her Engines, Boilers, Machinery, Etc.and All Persons Having Any Interest Therein, andWestfallersen & Co., A/S J. Ludwig Mowinckels Rederi,Trading as Southern Cross Line, Her Owners, Appellees.
No. 12972.
United States Court of Appeals Third Circuit.
Argued Jan. 7, 1960.Decided Jan. 29, 1960.

Appeal from United States District Court for the Eastern District of Pennsylvania; Thomas C. Egan, J.
Harrison G. Kildare, Philadelphia, Pa.  (Rawle & Henderson, Thomas F. Mount, Philadelphia, Pa., on the brief), for appellants.
Mark D. Alspach, Philadelphia, Pa.  (Krusen, Evans & Shaw, Springer H. Moore, Jr., Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The sole question before us is whether Judge Egan in the district court properly decided that the appellees were not responsible for spoilage of the part of the cargo involved.  We think he did.  There is substantial testimony in the record fully justifying that decision.


2
The findings and conclusions of the district court on this phase of the suit, 172 F.Supp. 321, will be affirmed and the case remanded to the district court for the purpose of entering judgment thereon in favor of the defendants.